Case 6:20-cr-00046-MJJ-PJH Document 42 Filed 11/20/20 Page 1 of 2 PageID #: 106




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                   CASE NO. 20-CR-00046-01

 VERSUS                                     JUDGE JUNEAU

 ALEX SIMIEN JR (01)                        MAGISTRATE JUDGE HANNA

                                  JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the defendant’s waiver of any objections, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

 the terms of the plea agreement filed in the record of these proceedings, and

 consistent with the report and recommendation, the guilty plea of the defendant,

 ALEX SIMIEN, JR., is ACCEPTED and he is finally adjudged guilty of the

 offense charged in Count One of the Indictment.
Case 6:20-cr-00046-MJJ-PJH Document 42 Filed 11/20/20 Page 2 of 2 PageID #: 107




      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 20th day of

 November, 2020.



                                    ______________________________
                                    MICHAEL J. JUNEAU
                                    UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
